It is found that the cause was an original suit in the Court of Appeals, heard on the pleadings and evidence and decided upon questions of fact. It further appearing that no bill of exceptions was allowed in the Court of Appeals, and this Court being of opinion that the errors complained of are not properly presented without a bill of exceptions, it is ordered that the judgment of the Court of Appeals be affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur.